Citation Nr: 0637599	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-16 624	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service May 1976 to January 1981 and 
again from December 1981 to March 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim.  The veteran 
appealed the January 2004 decision to the Board, which in a 
November 2005 decision also denied the claim.  The veteran 
then appealed the Board's denial to the Court of Appeals for 
Veterans Claims (Court), which in a June 2005 Order, granted 
a Joint Motion to Remand.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1976 to January 1981 and again from December 1981 to March 
1989.  

2.  On November 7, 2006, the Board was notified by the 
veteran's representative, that the appellant was deceased.  

3.  Documents of record establish that the veteran died on 
May [redacted], 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


